DETAILED ACTION
Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant overcame the previously presented double patenting rejection by cancelling claims 1-18 and presenting new claims 19-36.  
New Independent claim 19 recites "wherein said safety element is articulated at a first end of a cord having a full length with a second end configured for attaching to an article worn by a user, wherein said firing interrupting portion is dimensioned such that extraction thereof out of the firearm is enabled under said biasing forces, upon pulling of the cord through said second end." Such combinations recitations are not present in the issued claims of the '112 Patent. 
New Independent claim 27 recites "wherein said safety element is articulated at a first end of a cord having a full length, with a second end configured for attaching to an article worn by a user, the cord being articulated to the safety element at a location offset from a longitudinal axis thereof, resulting in a tilting moment applied to the safety element generated upon tensioning of the cord from said second end." Such combinations recitations are not present in the issued claims of the '112 Patent.
New Independent claim 31 recites "wherein said safety element being articulated at a first end of a cord having a full length, with a second end configured for attaching to an article worn by a user, the cord having elastic properties configured to enable spontaneous contraction/retraction thereof so as to apply pulling forces on said safety element even before said safety element reaches said full length." Such combinations recitations are not present in the issued claims of the '112 Patent.
Some of the best prior art of record are Silver (6,250,008); Libassi (US 4,835,894); Robbins (US 2,997,802); and Wilkinson (4,833,811). Silver discloses that it is known in the art to having a safety element with a firing interrupting element configured for a snug fit between and firearm chamber and a fore end of a functional firing element wherein the safety has a cord (The tab 28 may also include an aperture 29 for receiving a lanyard 25) capable of attaching to an article worn by a user. The difference between the prior art of record and the claimed subject matter is that the prior art of record does not disclose or render obvious the safety element with the firing interrupting element configured for a snug projection between a face of a duty cartridge and a fore end of a functional firing element. The prior art plugs clearly extend into a chamber of a firearm and are unable to work with a cartridge in the chamber since the chamber needs to be empty for the plug to work.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641